FIN 48 TAX SERVICES AGREEMENT THIS FIN 48 TAX SERVICES AGREEMENT (“Agreement”), effective November 21, 2009 or such other date as mutually agreed upon between the parties hereto, is between PNC Global Investment Servicing (U.S.) Inc., a Massachusetts corporation (“PNC”), and Firsthand Funds, a Delaware statutory trust (“Fund”). BACKGROUND A. The Financial Accounting Standards Board (“FASB”) released Interpretation No.48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement 109 (as released and not amended, “FIN 48”) in July, 2006. B. FIN 48 is effective for fiscal years beginning after December 15, 2006 and applies generally to mutual funds. C. The management of mutual funds is responsible for complying with FIN 48. D. The Fund wishes to retain PNC to provide the FIN 48 services described below, and PNC wishes to furnish such services, either directly or through an affiliate or affiliates, as more fully described herein. TERMS In consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties agree as follows: 1.Services.(a) PNC shall provide the following FIN 48 services (“Services”) to the Fund with respect to the Fund’s Tax Positions (as defined below) for each Review Period (as defined below) during the Term: (i) Identification and documentation of all material tax positions taken by the Fund and identified to PNC (“Tax Positions”) during (i) itsDecember 31, 2009 fiscal year(s), and (ii) thereafter, each of its fiscal years (each such fiscal year being a “Review Period”); (ii)Review of the Fund’s: (A) tax provision workpapers, (B) excise tax distribution workpapers, (C) income and excise tax returns, (D) tax policies and procedures, and (E) Subchapter M compliance workpapers; (iii) Determination as to whether the Tax Positions have been consistently applied and documentation of any inconsistencies; (iv) Review of relevant statutory authorities; (v) Review of any tax opinions and legal memoranda prepared by tax counsel or tax auditors to the Fund; 1 (vi) Review of standard mutual fund industry practices, to the extent such practices are known to or may reasonably be determined by PNC; and (vii) Delivery of a written report to the Fund with respect to the above. (b)The following are expressly excluded from the Services: (i)assessment of risk of any challenge by the Internal Revenue Service or other any taxing authority against any Tax Position (including, without limitation, whether it is “more likely than not” such Tax Position would be sustained); (ii)calculation of any tax benefit measurement, in whole or in part, that may be required by FIN 48 if any “more likely than not” threshold has not been met; and (iii) any tax opinion or tax advice, andnor shall any of the Services be deemed to be or constitute a tax opinion or advice. 2.Compensation; Disclosure. (a) As compensation for Services rendered by PNC during the term of this Agreement, the Fund shall pay to PNC fees as may be agreed to in writing from time to time by the Fund and PNC. (b) The Fund hereby represents and warrants to PNC that (i) the terms of this Agreement, (ii) the fees and expenses associated with this Agreement, and (iii) any benefits accruing to PNC or to the adviser or sponsor to the Fund in connection with this Agreement, have been fully disclosed to and approved by persons with the legal authority to take such action on behalf of the Fund and to make such disclosures to investors and others if required under any applicable law. 3.Information; Cooperation. The Fund shall provide such information and documentation as PNC may reasonably request in connection with the Services.The Fund's independent public accountants shall cooperate with PNC and make such information available to PNC as it may reasonably request. 4.PNC Ownership.PNC shall retain title to and ownership of any and all data bases, computer programs, screen formats, report formats, interactive design techniques, derivative works, inventions, discoveries, patentable or copyrightable matters, concepts, expertise, know-how, patents, copyrights, trade secrets, and other related legal rights used by PNC in connection with the Services. 5.Duration and Termination.
